*1286Appeal from a judgment of the Monroe County Court (Vincent M. Dinolfo, J.), rendered January 30, 2014. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree (two counts) and criminal possession of a weapon in the third degree (five counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of two counts of criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]) and five counts of criminal possession of a weapon in the third degree (§ 265.02 [1], [3], [7]), defendant contends that his statements to the police should have been suppressed as the product of an illegal arrest. Defendant requested a probable cause hearing in his omnibus motion, which County Court denied “at this point.” The court advised defense counsel that, if the facts adduced at the Huntley hearing raised an issue regarding probable cause, the court would consider the issue at that time. Defendant, however, never renewed his request for a probable cause hearing or raised any contention with respect to probable cause at the Huntley hearing. Under the circumstances, we conclude that defendant has abandoned his contention (see People v Britton, 113 AD3d 1101, 1102 [2014], lv denied 22 NY3d 1154 [2014]; see also People v Linder, 114 AD3d 1200, 1200-1201 [2014], lv denied 23 NY3d 1022 [2014]; People v Adams, 90 AD3d 1508, 1509 [2011], lv denied 18 NY3d 954 [2012]).
Present — Centra, J.P., Peradotto, Carni, Whalen and DeJoseph, JJ.